Citation Nr: 1428125	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-28 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011 and June 2012, this case was remanded for additional development.  In March 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  In May 2013, the Secretary of the Department of Veterans Affairs moved that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's March 2013 decision.  In July 2013, the Court noted that the appellant was not opposed to the motion.  Accordingly, the Secretary's motion was granted and the matter remanded for action consistent with the terms of the motion.  The case is now, once more, before the Board for appellate review.

As noted previously in December 2010, the Veteran claimed entitlement to service connection for hypertension.  However, that issue has not been developed or certified for appellate review.  Accordingly, that matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the AOJ for additional development.  VA will notify you if further action is required on your part.


REMAND

In March 2014, pursuant to VHA Directive 1602-01 dated February 4, 2013, the Board requested that a psychiatrist and psychologist provide an advisory medical opinion addressing the etiology of any diagnosed acquired psychiatric disorder, to include posttraumatic stress disorder.  More specifically, the Board requested that, following a review of the Veteran's entire claims folder, as well as his Virtual VA and Veterans Benefits Management System electronic files, an opinion be offered as to whether the appellant currently suffered from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and, if so, whether that disorder at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active military service, including a reported stressor involving a parachute jump.

In May 2014, a VA psychiatrist and psychologist responded and stated that, following an extensive record review, they were unable to formulate a "good quality and definitive opinion" on the basic issue involving whether the Veteran suffered from a genuine psychiatric illness.  This was the case given the fact that, from a forensic psychology perspective, the Veteran's test results were dispositive on the issue that he was likely overreporting psychiatric symptoms at the time of previous evaluations, at least in comparison to the standardized normative samples for the psychological tests used in previous VA examinations.  Nonetheless, data indicating that the Veteran was likely overreporting psychiatric symptoms in his previous evaluations did not rule out the possibility that he had a genuine psychiatric illness.  It was suggested that while individuals afflicted with schizophrenia could learn to overreport their symptoms or otherwise malinger for secondary gain, this did not mean that they did not have a genuine mental illness, only that they were overreporting their symptoms for some secondary effect.  

Under the circumstances of this case, the evaluating psychiatrist and psychologist were unable to rule out the possibility that the Veteran had a valid psychiatric illness and was simply overreporting when he reported for evaluation.  More specifically, the examiners were not able to discern to the required degree of medical certainty whether the Veteran had a valid psychiatric illness or not based on record review alone.  Further noted was that it was impossible to adequately answer the questions put forth by the Board in the Veteran's obviously complex case without an in-person examination of the appellant.  Accordingly, it was recommended that the Veteran be considered for referral for further in-person evaluation, given that this remained the best avenue to discerning whether the appellant had a valid psychiatric illness, and to resolve questions of etiology and possible relationship to military service.  

In light of the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem. 

2.  The Veteran should then be hospitalized at his local VA Medical Center for a period of observation and evaluation.  During this period of observation and evaluation the Veteran must be afforded an additional VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the aforementioned period of observation and evaluations, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for the aforementioned period of observation/evaluation without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned observation/evaluation, documentation should be obtained which shows that notice scheduling that period of observation/evaluation was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination and period of observation/evaluation, as well as a review of the Veteran's claims folder in its entirety, to include his Virtual VA and Veterans Benefits Management System electronic files, the examining psychiatrists and psychologist must furnish a joint opinion addressing and answering the following questions:  

(a) Does the Veteran currently suffer from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and if so

(b) is it at least as likely as not that any currently diagnosed psychiatric disorder had its origin during, or is in some way the result of, the Veteran's period of active military service, including the reported inservice incident involving a parachute jump?

If the examiners are unable to determine what psychiatric disorder is caused by the Veteran's symptoms, they must jointly opine whether it is at least as likely as not that the Veteran's symptoms had their origin during, or are in some way the result of, his active military service.  Moreover, should it prove more likely than not that the Veteran's symptoms are due to nonservice-connected factors, to include alcohol abuse, cannabis abuse, substance induced anxiety disorder, malingering, and/or a personality disorder, the examiners must specifically so state.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since December 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

